Title: To James Madison from William C. C. Claiborne, 10 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 May 1804, New Orleans. “Your letter of the 9th. ultimo, together with its enclosures, I have this moment received and beg you to be assured of my faithful attention thereto.
“The Spanish Commissioner the Marquis of Casa Calvo, the late Governor Salcedo, and the Intendant Moralis, are yet here; the Marquis contemplates a long residence; Salcedo is making preparations to retire to the Canaries and Moralis says, he will leave the province, so soon as the State of the business in his department will permit.
“I will endeavor to obtain copies of the Records you solicit; they are not among the papers &c surrendered to the Commissioners, but may probably be found among the Archives of the Municipality, and if so shall be immediately transmitted to you.” Adds in a postscript: “I have taken the liberty to enclose under cover to you, two letters to the Spanish Minister, which I am Solicited to forward by the Marquis of Casa Calvo.”
